

116 S3297 IS: Preventing Abuse and Neglect of Vulnerable Americans Act of 2020
U.S. Senate
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3297IN THE SENATE OF THE UNITED STATESFebruary 13, 2020Ms. McSally (for herself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to require the Secretary of Health and Human Services to make certain information available on a public website relating to intermediate care facilities for individuals with intellectual disabilities certified for participation under the Medicaid program, and for other purposes.1.Short titleThis Act may be cited as the Preventing Abuse and Neglect of Vulnerable Americans Act of 2020.2.Requiring the Secretary of Health and Human Services to make certain information available on a public website relating to intermediate care facilities for individuals with intellectual disabilities certified for participation under the Medicaid program(a)In generalSection 1910 of the Social Security Act (42 U.S.C. 1396i) is amended by adding at the end the following new subsection:(c)Not later than 2 years after the date of the enactment of this subsection, the Secretary shall, in order to increase transparency, include on the official internet website of the Federal Government for Medicaid beneficiaries, with respect to each intermediate care facility described in subsection (b) eligible to participate in the program established under this title, the following information in a manner that is posted in a prominent location, updated on a timely basis, easily accessible, readily understandable to consumers of services for individuals with intellectual disabilities, and searchable:(1)Information regarding the performance of such facility, including—(A)results from the 3 most recent surveys conducted with respect to such facility under the State survey and certification process, including any standard or condition-level deficiencies identified during such surveys and any administrative actions or citations taken as a result of such surveys;(B)any finding, with respect to any such deficiencies identified during such surveys, that such a deficiency immediately jeopardized the health or safety of residents of such facility;(C)the 3 most recent Form 2567 (or a successor form) State inspection reports and a description of how an individual may interpret such reports; and(D)any plan of correction or other response of such facility to such reports.(2)The standardized complaint form developed under section 1128I(f), including explanatory material on what complaint forms are, how they are used, and how to file a complaint with the State survey and certification program and the State long-term care ombudsman program.(3)Summary information on the number, type, severity, and outcomes of substantiated complaints..(b)Establishment of standardized complaint formSection 1128I of the Social Security Act (42 U.S.C. 1320a–7j) is amended by adding at the end the following new subsection:(i)Application of certain provisions to intermediate care facilities for individuals with intellectual disabilitiesIn applying subsection (f), beginning 1 year after the date of the enactment of this subsection, each reference to a facility shall be deemed to include an intermediate care facility described in section 1905(d)..3.Advisory Council on Intermediate Care Facilities for Individuals with Intellectual Disabilities(a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall establish the Advisory Council on Intermediate Care Facilities for Individuals with Intellectual Disabilities (in this section, referred to as the Advisory Council).(b)Membership(1)In generalThe Advisory Council shall consist of such members as appointed by the Secretary. In making such appointments, the Secretary shall ensure that the Advisory Council includes representatives of the following:(A)Individuals with disabilities.(B)Family members of individuals with disabilities.(C)The National Association of State Directors of Developmental Disabilities Services.(D)The American Health Care Association.(E)The American Network of Community Options and Resources.(F)States, including State survey agencies.(G)The National Quality Forum (or such other standard-setting organization specified by the Secretary).(2)ChairThe Chair of the Advisory Council shall be appointed by the Secretary from among the members selected under paragraph (1) and described in any of subparagraphs (A) through (G) of such paragraph.(c)Duties(1)In generalThe Advisory Council shall develop recommendations on steps that intermediate care facilities for individuals with intellectual disabilities may take to prevent abuse, neglect, and exploitation, which may include recommendations relating to the following:(A)Staff training requirements.(B)Creation of pamphlets or other materials to share with families to help them identify potential warning signs of abuse, neglect, and exploitation.(C)Creation of materials to share with families on the process of how to file a complaint when abuse, neglect, or exploitation is suspected.(D)Ways to address caregiver burnout and stress.(2)ConsiderationsIn the development of recommendations under paragraph (1), the Advisory Council shall take into account data and practices related to intermediate care facilities for individuals with intellectual disabilities, which may include the following:(A)Survey data related to abuse, neglect, and exploitation citations.(B)Current programs being utilized by intermediate care facilities for individuals with intellectual disabilities related to abuse, neglect, and exploitation prevention.(C)Current practices for providing transparency to consumers of intermediate care facility for individuals with intellectual disabilities services and their families when incidents occur.(D)State requirements for providers of intermediate care facility for individuals with intellectual disabilities services related to abuse, neglect, and exploitation, including—(i)reporting requirements;(ii)data tracking; and(iii)resolution of reports of abuse, neglect, or exploitation, including those reports that were not substantiated.(3)Authority to collect information and request technical assistanceThe Advisory Council may secure directly from the Secretary upon request such information or technical assistance as the Advisory Council considers necessary to carry out this section.(d)Report(1)In generalNot later than 2 years after the date of enactment of this Act, the Advisory Council shall submit to the Secretary, the Committee on Finance and the Special Committee on Aging of the Senate, and the Committee on Ways and Means and the Committee on Energy and Commerce of the House of Representatives, a report containing any recommendations developed under subsection (c)(1), together with recommendations for such legislation and administrative action as the Advisory Council determines appropriate.(2)Public availabilityUpon receiving the report described in paragraph (1), the Secretary shall make such report public.(e)TerminationThe Advisory Council shall terminate upon the submission of the report to the Secretary under subsection (d)(1).4.Permitting Medicare and Medicaid providers to access the national practitioner data bank to conduct employee background checksSection 1921(b)(6) of the Social Security Act (42 U.S.C. 1396r–2(b)(6)) is amended—(1)by striking and other health care entities (as defined in section 431 of the Health Care Quality Improvement Act of 1986) and inserting , other health care entities (as defined in section 431 of the Health Care Quality Improvement Act of 1986), providers of services (as defined in section 1861(u)), suppliers (as defined in section 1861(d)), and providers of items or services under a State plan under this title (or a waiver of such a plan); and(2)by striking such hospitals or other health care entities and inserting such hospitals, health care entities, providers, or suppliers. 